DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As described in the specification, Figures 2 and 3 show state of art.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Drawings do not show the mechanical force acting on the centering segments 19 via longitudinally wedge-shaped elements, where the wedge-shaped elements are rotationally or linearly driven and adjusted.  Claim 12 claims this feature.
Drawings do not show the mechanical force that acts on the centering segments 19 via articulated systems, the articulated systems being rotationally or linearly driven and where the articulated systems comprise multiple members. Claims 13 and 14 claims these features.
Drawings do not show the stops that are provided for limiting the maximum adjustability of the centering segments.  Claim 15 claims this feature.
Drawings do not show how the centering segments 19 are restored to their inner default position by spring action.  Claim 16 claims this feature.
Drawings do not show as to how the centering segments 19 are horizontally adjustable together by a fluid medium or by mechanical force.  Claims 7 and 8 claims these features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Reference numbers shall be removed from claims 1-17. 
Reference characters in parentheses used for the diameters (Da, di) and angles (α) are acceptable.   MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outer diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 2, the phrase "or the like" (in lines 3-4) renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the upper end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitations "the longitudinal portion" in line 2, “the centering part” in line 3, and “the lower end” in line 5 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the wall" in line 2, “the longitudinal portion” in line 2, and “the centering part” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the longitudinal portion" in line 2, “the centering part” in line 2, “the fluid medium” in line 5, “the connecting bore” in line 5, and “the cavity” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the centering part" in line 2, “the base part” in line 3, and “the radial direction” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the centering part" in line 2, “the base part” in line 3, and “the radial direction” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the centering elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the centering segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 7 recites limitation “wherein the centering part (9) of the threading bolt (1) comprises a guiding part (18) disposed on the base part (8)”. Figure 6 shows the guiding part 18 disposed on the base part 8.  However, it is not understood from the disclosure as to how the centering part 9 of the bolt 1 comprises this guiding part 18, which is shown as resting on the base part 8.
Claim 8 recites limitation “the centering part (9) of the threading bolt (1) comprises at least two centering segments (19) which are mounted in the base part (8)”.  It is not understood from the disclosure as to how the centering segments 19 which are shown as being mounted on the base part 8 in Figure 6 comprise part of the centering part 9 of the bolt 1.
Claim 12 recites limitations related to wedge-shaped elements that are being rotationally or linearly driven and adjusted to apply a mechanical force on the centering segments 19.  It is not understood from the disclosure as to how these wedge-shaped elements will apply a mechanical force on the centering segments, and the design, operation and arrangement of these wedge-shaped elements is not understood from the disclosure.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 4 already recites the limitation “a fluid medium”.  Claim 11 recites limitation “wherein the fluid medium is gaseous or liquid”.  A fluid medium is understood to be gaseous or liquid.  Therefore, claim 11 fails to further limit the subject matter of the parent claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (EP-0341377-A2).
Regarding claim 1,
Jung discloses: 
As shown in Figures 1 and 5, a threading bolt 20 for stacking sheets 29 provided with at least one threading hole 49.  Device shown in Jung is capable of stacking core sheets of transformer cores. Sheets 29 are stacked on a core stacking table, on a building platform, on a stacking device 61, at least one threading bolt 20 being positionable on the core stacking table, on the building platform, on the stacking device 61.
wherein the outer diameter of the threading bolt 20 is adaptable to different inner diameters of the threading holes 49.  The elastically expandable sleeve 27 on the 

Regarding claim 3, 
Jung discloses: 
The threading bolt according to claim 1, wherein at least one longitudinal portion which extends across a section of the centering part (55, 56) is adjustable in the radial direction. The elastically expandable sleeve 27 on the bolt 20 allows it to be adjustable in the radial direction once pressurized air is fed into the bolt cavity.

Regarding claim 4,
Jung discloses: 
The threading bolt according to claim 1, wherein the threading bolt 20 has a cavity 56 at least in the longitudinal portion that extends across a section of the centering part (55, 56), said cavity (11) being fillable with a fluid medium via a connecting bore 25, which extends from the lower end of the threading bolt 20 to the cavity 56, in order to change the outer diameter of the threading bolt 20.

Regarding claim 5, 
Jung discloses: 
The threading bolt according to claim 1, wherein the wall 27 of the threading bolt 20 is elastic in the longitudinal portion that extends across a section of the centering part (55, 56).

Jung discloses: 
The threading bolt according to claim 1, wherein the longitudinal portion that extends across a section of the centering part (55, 56) of the threading bolt 20 is composed of individual longitudinal segments, a rubber-like balloon whose opening is connectable to the fluid medium via the connecting bore 25 being insertable into the cavity 56.

Regarding claim 17,
Jung discloses: 
As best understood, the centering segments (1, 41) have sheet rests 30 integrally formed on them – see Figure 1.

Claims 1-3, 7-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (JP-62191366-A).
Regarding claim 1,
Omura discloses: 
A threading bolt (guide bar 20 of Figures 1, 2 and 5) for stacking sheets provided with at least one threading hole 14a.  Device shown in Omura is capable of stacking core sheets of transformer cores. On a core stacking table, on a building platform, on a stacking device 21, at least one threading bolt 20 being positionable on the core stacking table, on the building platform, on the stacking device 21 wherein the outer diameter of the threading bolt 20 is adaptable to 

Regarding claim 2, 
Omura discloses: 
The threading bolt according to claim 1 and as shown in Figure “A” below, wherein the threading bolt 20 has a base part  which is detachably connectable to the core stacking table, to the building platform or the like 21, a centering part which extends vertically above the base part, and a centering tip which is provided at the upper end of the threading bolt 20.

Regarding claim 3, 
Omura discloses: 
As shown in Figure “A” below, wherein at least one longitudinal portion which extends across a section of the centering part is adjustable in the radial direction.  Projecting members 19 of bolt 20 are expandable upon insertion of piston 23 into the bolt.  

Regarding claim 7,
Omura discloses: 
As best understood, wherein the centering part of the threading bolt 20 comprises a guiding part 25 disposed on the base part and of at least two centering segments 26 which are mounted in the guiding part 25 and guided for 

Regarding claim 8,
Omura discloses: 
As best understood, wherein the centering part of the threading bolt 20 comprises at least two centering segments 26 which are mounted in the base part and guided for adjustment in the radial direction, the centering segments 26 being horizontally adjustable together by means of a fluid medium or by mechanical force in order to change the outer diameter of the threading bolt 20.

Regarding claim 9,
Omura discloses: 
The threading bolt according to claim 7, wherein guiding elements (cavity into which the springs 26 are installed) for the centering segments 26 are provided in the guiding part 25.  

Regarding claim 11, 
Omura discloses:
Omura teaches applying compressed air to the port 22a.


Omura discloses: 
As best understood, the threading bolt according to claim 7, wherein the mechanical force acts on the centering segments 26 via longitudinally adjustable wedge-shaped elements 25a, the wedge-shaped elements being rotationally or linearly driven and adjusted.

Regarding claim 13,
Omura discloses: 
As best understood and as shown in Figures 5-6 of Omura, the threading bolt according to claim 7, wherein the mechanical force acts on the centering segments 26 via articulated systems, the articulated systems being rotationally or linearly driven.

Regarding claim 14,
Omura discloses: 
As best understood and as shown in Figures 5-6 of Omura, the threading bolt according to claim 13, wherein the articulated systems comprise multiple members.





Omura discloses: 
As shown in Figure 1, segment 26 is disposed between the wall of guiding part 25 and cylinder part 26.  The wall of cylinder part 26 provides a stop. 
The threading bolt according to claim 7, as shown in Figure 1, wherein stops (wall of cylinder part 26) that prevents are provided for limiting the maximum adjustability of the centering segments 26.

Regarding claim 16,
Omura discloses: 
The threading bolt according to claim 7, wherein the centering segments 26 are restored to their inner default position by spring action.

    PNG
    media_image1.png
    641
    676
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 2 of Omura (annotated by the Examiner) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (EP-0341377-A2).
Regarding claim 2,
Jung discloses:
The threading bolt according to claim 1, wherein the threading bolt 20 has a base part 21, a centering part (55, 56) which extends vertically above the base part 21, and a centering tip 64 which is provided at the upper end of the threading bolt 20. See Figure 5.
Jung does not explicitly disclose how the base part is connected to the stacking device 61, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detachably connected (e.g. bolted) the base part 21 to the device 61 as it would make it easier to remove and/or replace the base part for servicing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP-62191366-A).
Regarding claim 10,
Omura discloses a plurality of centering elements/segments 26.  However, the Figures shown on Omura show the segments 26 from a side/front view.  Omura does not explicitly disclose, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used three (3) centering elements/segments 26 and then have them disposed at an angle of 120-degrees relative to each other in order to equally distribute the force applied by them.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677